 



Exhibit 10.23

Office & Storage
COMMERCIAL LEASE

1.   PARTIES: PSC Management Limited Partnership, a Texas limited partnership (
“Landlord”) agrees to lease to Perot Services Company, LLC, a Texas limited
liability company (“Tenant”) the property described in Section 2 below.   2.  
PREMISES AND PROPERTY: The “Premises” are (a) that certain 24,970 square feet of
the 3rd Floor of the H&J Building (the “Building”) more particularly identified
on the attached Exhibit B (the “Office Space”) and (b) that certain 754 square
feet in Rooms L120I-1, L1201-2 and Ml 108, as more particularly identified on
the attached Exhibit C (the“Storage Space”), both located on a portion of the
property described as Lot 1 Block A, Atlantic Richfield Subdivision and located
at 2300 West Plano Parkway, City of Plano, in Collin County, Texas (the
“Project”), such portion being more particularly described on the attached
Exhibit A. together with any improvements, furniture, fixtures, telephone
equipment and any other property located thereon. All property leased by this
Lease is hereinafter referred to as the “Property ”. The “Agreed Rentable Area
of the Project” shall mean 729,107 square feet. The “Agreed Rental Area of the
Office Space” shall mean 22,186 square feet. Landlord and Tenant agree that so
long has H. Ross Perot, Sr. (“HRP”) is a member of the board of directors of
Landlord, no Rent (hereinafter defined) shall be payable by Tenant with respect
to the 2,784 rentable square feet of the Office Space used as HRP’s office. If
and when HRP is no longer a member of the board of directors of Landlord, the
Agreed Rentable Area of the Office Space shall automatically increase to 24,970
square feet. Tenant may expand the Office Space leased hereby to include the
portion of the Project more particularly described on the attached Exhibit E,
together with any improvements, furniture, fixtures, telephone equipment and any
other property located thereon, at the same rental rate per square foot, by
giving Landlord at least 90 days prior written notice of such expansion.   3.  
AMENITIES: Tenant shall be entitled to (i) the use of one reserved, secured
parking space and 54 reserved parking spaces located at the Project at locations
identified on the attached Exhibit D; (ii) use of all facilities at the Project
(including without limitation, lobbies, pedestrian ways, public corridors, the
cafeteria, fitness center, jogging track and other common areas) on the same
basis as employees of Perot Systems Corporation (“PSC”): and (iii) use of the
board room and theater at the Project, subject to coordinating scheduling with
PSC (it being agreed that PSC shall have first rights with respect to the board
room and theater).   4.   TERM: This Lease is effective on the date hereof.
However, the term of this Lease begins on October 1, 2007 (the “Commencement
Date”) and ends on September 30, 2015 (subject to earlier termination as
hereinafter provided). Tenant shall use the Office Space only for general office
purposes and the Storage Space for storage purposes only. So long as Tenant is
not then in default hereunder, Tenant may terminate this Lease for any reason
upon 120 days’ prior written notice from Tenant to Landlord. Either party may
terminate this Lease as to the Storage Space early by delivering 30 days’ prior
written notice to the other party. At such time as this Lease terminates as to
the Storage Space, the Storage Space shall automatically be deleted from the
definition of the “Premises” and the Rent shall automatically be reduced by the
amount of the Storage Rent.   5.   RENTAL: During the term of this Lease, and
beginning on the Commencement Date, Tenant agrees to pay Landlord, without
offset or demand, at such place as Landlord shall designate, a monthly amount
equal to $40,927.48 (the “Rent”), which is the total of (a) a monthly “Basic
Rent” (herein so called) of $30,505.75, which is a rate of $16.50 per square
foot of the Agreed Rentable Area of the Office Space, (b) a monthly Electrical
Expense (hereinafter defined of $5,916.27, which is a rate of $3.20 per square
foot of the Agreed Rentable Area of the Office Space, (c) a monthly
Network/Telecommunications Support Services Expense (hereinafter defined of
$4,159.88, which is a rate of $2.25 per square foot of the Agreed Rentable Area
of the Office Space, and (d) a monthly “Storage Rent” (herein so called) of
$345.58. For the purposes of this Lease, “Electrical Expense” shall mean the
charges for electrical current supplied to the Office Space. Additionally,
“Network/Telecommunications Support Services Expenses” shall mean the charges
for telecommunications services and local network services supplied to the
Office Space by Landlord in accordance with Section 19 below. If the number of
square feet of rentable area in the Office Space increases in accordance with
Section 2 above, the Basic Rent, the Electrical Expense and the
Network/Telecommunications Support Services Expense shall be increased
accordingly. Landlord and Tenant agree that the Electrical Expense rate (x)
shall be $3.20 per square foot as set forth above for the first five years of
the term of this Lease and (y) shall be reviewed at the end of the fifth year of
this Lease and adjusted to the then current market rate for the final three
years of the term of this Lease. Landlord and Tenant also agree that such
adjusted Electrical Expense rate shall be based on Landlord’s utility contract
agreements for the Project. At such time as the Electrical Expenses rate is
adjusted, the amount of Rent shall be

- 1 -



--------------------------------------------------------------------------------



 



    adjusted accordingly. Landlord and Tenant shall enter into an amendment to
this Lease setting forth such adjusted Electrical Expense rate and adjusted
Rent.

6.   BROKER’S COMMISSION: Landlord shall pay to Cushman & Wakefield of Texas,
Inc. a fee per separate agreement for services relating to this Commercial
Lease.   7.   SECURITY DEPOSIT: None.   8.   ALTERATIONS/REPAIRS: Tenant hereby
accepts delivery of the Premises in its current AS-IS condition, WITH ALL
FAULTS. Tenant acknowledges that Tenant has inspected the Premises and Tenant
hereby accepts the Premises (including the suitability of the Premises for the
permitted use) for all purposes. Tenant hereby acknowledges and agrees that
Landlord shall not be required to make any modifications or alterations to the
Premises, provided that the foregoing shall not relieve Landlord from any of its
express repair obligations under this Lease. At its expense, Landlord agrees to
maintain and, upon receipt of written notice from Tenant requesting repairs, to
promptly repair the roof, foundation, HVAC, life safety, sprinkler, elevators,
electrical, gas, plumbing and other mechanical systems of the Building, exterior
walls, including all windows and doors, and the interior of the Premises,
including all fixtures, walls, ceilings, floors, appliances and equipment that
are part of the Premises. At its expense, Tenant shall repair or replace any
damage or injury done to the Premises or any other part of the Project caused by
Tenant, Tenant’s agents, employees, licensees, invitees or visitors, and upon
the termination of this Lease deliver the Property in good repair and condition,
reasonable wear and tear and damage by fire only excepted. Tenant shall not make
any material alterations, additions or improvements to the Property without the
written permission of Landlord. All such additions and fixtures (except trade
fixtures) shall remain and become the property of Landlord, unless Landlord
requests their removal, in which event Tenant shall remove same and restore the
Property to its original condition at Tenant’s expense. Tenant shall keep the
Property in a neat and clean condition.   9.   FIRE: In the event the Property,
or a portion thereof, shall be damaged by fire, or other casualty insurable
under standard fire and extended coverage insurance, and neither Landlord nor
Tenant elects to terminate this Lease as provided below, Landlord shall proceed
to rebuild and repair at its expense. If the Property shall (a) be substantially
damaged by a casualty not covered by Landlord’s insurance, (b) be rendered
untenantable in excess of five percent of the floor area by a casualty covered
by Landlord’s insurance or (c) suffer damage to the extent that the remaining
term of this Lease is not sufficient to amortize the cost of reconstruction,
then Landlord or Tenant may elect to terminate this Lease by giving written
notice to the other within 15 days of the date of such casualty. Tenant shall
not permit the Property to be occupied for any purpose deemed illegal,
disreputable or extra hazardous on account of fire, nor permit any actions that
will increase the fire insurance rate on the Property. Tenant shall not bring or
store hazardous substances on the Property.   10.   EMINENT DOMAIN: If any of
the parking spaces leased hereby or more than one percent of the floor area of
the Property, or such portion thereof as will make any portion of the Property
unusable for the purposes herein leased, shall be taken by law, ordinance or
regulation for public use, this Lease, at the option of either Landlord or
Tenant, shall terminate effective the date possession is taken by the condemning
authority, and rental prorated. All compensation awarded for taking of the
Property shall belong to Landlord. Any award to Tenant for loss of business or
personal property shall belong to Tenant. Neither party shall have any right to
any award to the other by any condemning authority.   11.   ASSIGNMENT: Tenant
shall not assign, sublet, mortgage or pledge this Lease, nor permit the whole or
any part of the Property to be occupied by others without the written consent of
Landlord; provided, however, Tenant, without Landlord’s consent, may sublet all
or part of the Property to entities directly or indirectly controlled by HRP or
members of his family, subject to the terms and conditions of this Lease.   12.
  LAWS/USE: Tenant agrees, at Tenant’s expense, to comply with all governmental
laws, rules and orders relating to Tenant’s use and occupancy of the Property.
In no event shall Tenant allow operations at the Property to constitute a
nuisance to the other tenants of the Project.   13.   INDEMNITY: Tenant agrees
to keep the Property covered with Commercial General Liability Insurance in
amounts, from underwriters and in a form reasonably acceptable to Landlord at
the cost of Tenant and to indemnify Landlord and hold it harmless from any loss,
expenses or claims arising out of the use of the Property by Tenant, its
employees, invitees, agents or visitors or any other person whatsoever. Landlord
shall not be liable for any injury or loss on or about the Property to Tenant,
its agents, invitees, subtenants, licensees or concessionaires or any other
person entering the Property. Landlord shall not be liable to Tenant for any
injury to person or damage to property caused by defect or failure of equipment,
pipes, wiring, broken glass, backing

-2-



--------------------------------------------------------------------------------



 



    up of drains or by water, gas, electricity or oil leaking or by any portion
of the Property becoming out of repair. Tenant shall keep all of its
merchandise, fixtures, equipment, leasehold improvements and other personal
property insured by fire and all risk replacement cost insurance. Tenant’s
insurance shall be primary.   14.   ENTRY: Landlord or its representatives shall
have the right to enter the Property during normal business hours upon 24 hour
written notice to inspect, make repairs or alterations to adjacent property or
show the Property to prospective purchasers, lessees or lenders. Landlord shall
have the right to enter the Property at any time without notice if necessary to
protect persons or property from immediate threat of injury or damage. Tenant
shall not be entitled to abatement of the Rent by reason thereof.   15.   SIGNS:
Except with the Landlord’s prior written permission, Tenant shall not place any
signs or objects on the roof or any portion of the exterior of the Property;
make any changes to or paint the exterior; install any exterior lighting,
paintings, signs or displays; or place any sign or display on fences, sidewalks,
parking lots or driveways of any type that may be viewed from the exterior of
the Property. Use of the roof above the Property is reserved to Landlord.   16.
  DEFAULT: The following events shall be deemed to be a default by Tenant:
(i) failure to pay any installment of Rent and the continuation of such failure
for at least ten days after written notice to Tenant or (ii) failure to comply
with any provision of this Lease, other than the payment of Rent and the
continuation of such failure for at least 15 days after written notice is sent
to Tenant. Upon the occurrence of either of the above, Landlord may pursue any
remedy available at law or in equity.   17.   LIENS: Landlord waives its
statutory Landlord’s lien on the personal property of Tenant and HRP affixed to
or used in or about the Premises, the Building and the Project.   18.   TAXES:
Landlord is responsible for rendering and paying real estate taxes on the
Property. Tenant is responsible for rendering and paying all personal property
taxes on Tenant’s personal property, trade fixtures and inventory placed on the
Property.   19.   UTILITIES/TELECOMMUNICATIONS/JANITORIAL SERVICES: Except as
provided herein, Landlord agrees to provide without additional charge all
utilities used on the Property (including light bulb replacement). Except for
legal holidays, Landlord shall provide to the Premises heat and air conditioning
on generally accepted business days from 7:00 a.m. to 7:00 p.m. and on Saturdays
from 8:00 a.m. to 1:00 p.m. Landlord also agrees to provide janitorial services
considered standard by Landlord to the Premises Monday through Friday. Tenant
shall have the right to interview and approve personnel used by Landlord for
janitorial services, such approval not to be unreasonably withheld. Landlord
shall provide the following telecommunications services and local network
support services to the Office Space, including (i) all moves, adds, changes and
deletions for telephones, LAN cabling and unity voice messaging, (ii) software
and firmware updates for telephones and IPT system, (iii) telco voice gateway
support, and (iv) support and maintenance on the attendant console. The parties
agree that the network/telecommunications support services provided by Landlord
do not include local or long distance services and Tenant shall receive its own
bills for any such local and long distance service.   20.   RISK OF LOSS: Tenant
assumes all risk of loss to items that it places on the Property. Landlord bears
no risk of loss for Tenant’s property.   21.   NOTICES: All notices required or
permitted herein must be given in writing and may be delivered (a) in person,
(b) by overnight delivery service, (c) by United States mail, postage prepaid,
registered or certified mail, return receipt requested or (d) by facsimile, with
proof of transmission, to the addresses shown herein, or to such other address
or to the attention of such other person as shall be designated from time to
time in writing by the applicable party and sent in accordance herewith. Any
such notice or communication shall be deemed to have been given either at the
time of personal delivery or, in the case of delivery service or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or in the case of facsimile, upon receipt. This Lease contains the
entire agreement between the parties hereto, and no agreements, inducements or
promises, oral or otherwise, not a part of this agreement, shall be binding on
the parties hereto.   22.   WAIVER OF SUBROGATION: Anything in this Lease to the
contrary notwithstanding, Landlord and Tenant hereby waive and release each
other of and from any and all rights of recovery, claim, action or cause of
action, against each other, their agents, officers and employees, for any loss
or damage that may occur to the Property, or merchandise, fixtures, equipment.

-3-



--------------------------------------------------------------------------------



 



    leasehold improvements and other personal property within the Property, by
reason of casualty loss, fire or the elements regardless of cause of origin,
INCLUDING NEGLIGENCE OF LANDLORD OR TENANT AND THEIR AGENTS, OFFICERS AND
EMPLOYEES, but only to the extent that such claims are covered by insurance or,
by the terms of this Lease, are required to be insured. Because this section
will preclude the assignment of any claim mentioned in it by way of subrogation
or otherwise, each party agrees immediately to give to each insurance company
which has issued to it policies of insurance coverage relating to the Property,
written notice of the terms of the mutual waivers contained in this section, and
to have the insurance policies properly endorsed, if necessary, to prevent the
invalidation of the insurance coverages by reason of the mutual waivers
contained in this section. THIS SECTION RELEASES A PARTY FOR ITS OWN NEGLIGENCE.

EXECUTED in multiple originals this the _______ day of _______, 2007.



Landlord:
PSC Management Limited Partnership,
a Texas limited partnership

By:   PSC GP Corporation, a Delaware Corporation, its general partner

         
 
       
By:
  /s/ Darcy Anderson    
 
       
Name:
  Darcy Anderson    
 
       
Title:
  Vice President     
 
       
Date:
       
 
       

 
Tenant:
Perot Services Company, LLC, a Texas limited liability company

         
 
       
By:
  /s/ J. Y. Robb III    
 
       
Name:
  J. Y. Robb III    
 
       
Title:
  CEO    
 
       
Date:
  9/25/07    
 
       





Address:   2300 West Plano Parkway
Plano, Texas 75075
Attn: Director of Facilities
Fax: 972-577-3070

Copy to:   2300 West Plano Parkway
Plano, Texas 75075
Attn: General Counsel
Fax: 972-577-6085

Address:   2300 West Plano Parkway
Plano, Texas 75075
Attn. J. Y. Robb III
Fax: (972) 535-1930



-4-



--------------------------------------------------------------------------------



 



Exhibit A
Project Legal Description
          Being all of Lot 1, Block A, Atlantic Richfield Subdivision, an
addition to the City of Plano, Collin County, Texas, per Plat recorded in
Cabinet G, Page 519, Plat Records of Collin County, Texas, save and except the
R.O.W. to the State of Texas recorded in Volume 3127, Page 163, Deed Records of
Collin County, Texas and the R.O.W. to the City of Plano recorded in Volume
3298, Page 599, Deed Records of Collin County. Texas.

-5-



--------------------------------------------------------------------------------



 



Exhibit B
Floor Plan for the Office Space
(MAP) [d54330d5433003.gif]

-6-



--------------------------------------------------------------------------------



 



Exhibit C
Storage Space Description

                      Building   Floor   Room   Room   Room   Code   Code   Code
  Type   Area  
L
  1   L1201-1   STORAGE     310.3  
L
  1   L1201-2   STORAGE     266.3  
M
  1   M1108   COOLER     177.7  
 
                   
 
                 
Overall Total
                754.3  

[See the hatched areas on the following two pages.]

-7-



--------------------------------------------------------------------------------



 



(MAP) [d54330d5433004.gif]

-8-



--------------------------------------------------------------------------------



 



(MAP) [d54330d5433005.gif]

-9-



--------------------------------------------------------------------------------



 



(MAP) [d54330d5433006.gif]

-10-